Broyles, C. J.
1. The demurrer to the amended petition was properly overruled.
2. The disallowance of the amendment to the answer was not error.
*173Decided May 15, 1928.
Martin, Martin & Snotu, for plaintiffs in error.
Jones, Jones & Johnston, contra.
3. Under the facts of the case as disclosed by the record the various assignments of error upon rulings as to the admissibility of evidence are without merit, and the evidence demanded the verdict directed.

Judgment affirmed.


Luke cmd Bloodworth, JJ., eoneur.